ICJ_080_CertainPhosphateLands_NRU_AUS_1992-06-26_JUD_01_PO_03_FR.txt. 303

OPINION DISSIDENTE DE M. ODA, VICE-PRÉSIDENT
[Traduction]

1. Mon but principal, dans la présente opinion, est d’exposer les
raisons pour lesquelles j’ai voté contre l’alinéa 1, lettres b), c), d) et e) du
dispositif de P'arrét. A mon avis, il était clair que la requête de Nauru était
déja irrecevable pour ces seuls motifs. Subsidiairement, et cette question
peut être réglée sur le champ, mon but est de dire que j’ai voté contre l’ali-
néa 1 f)du dispositif parce que je crois qu’il est prématuré de rejeter défini-
tivement l’exception dont il s’agit, celle-ci étant, à mon avis, trop étroite-
ment liée au fond pour qu’une décision puisse être prise dans la phase
actuelle; ce vote-là de ma part ne signifie donc pas que j'accepte nécessai-
rement cette exception sans un examen ultérieur.

2. Mon vote contre la deuxième partie du dispositif est la conclusion
logique de ma conviction qu’un si grand nombre d’exceptions prélimi-
naires auraient dû être retenues.

I. AU SUJET DE L’ALINEA 1, LETTRES b)ET c):
L’EXISTENCE DES PRETENTIONS EN L’ESPÈCE

3. En ce qui concerne

«lexception préliminaire tirée de la prétendue renonciation par
Nauru, avant l’indépendance, à toutes prétentions concernant la
remise en état des terres à phosphates exploitées avant le 1° juillet
1967 » (dispositif, al. 1 b)),

la Cour dit que:

«[ijl lui suffira de constater qu’en fait ces autorités n’ont jamais
renoncé à leurs prétentions de manière claire et non équivoque, que
l’on considère tant les négociations ayant mené à l’accord du
14 novembre 1967 que l’accord lui-même ou les discussions au sein
de l'Organisation des Nations Unies » (arrêt, par. 13);

alors qu’en ce qui concerne «l’exception préliminaire tirée de la levée de
la tutelle sur Nauru par l'Organisation des Nations Unies» (dispositif,
al. 1 c)), la Cour, estimant qu'il lui suffit d’« examiner les conditions parti-
culières dans lesquelles la tutelle sur Nauru a été levée» (arrêt, par. 23),
rejette cette exception au motif que

«les droits que Nauru pouvait avoir eus en ce qui concerne la remise
en état des terres sont demeurés intacts. Compte tenu des circons-
tances particulières de l’affaire, la troisième exception de I’ Australie
doit en conséquence être rejetée.» (Arrêt, par. 30.)

67
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 304

4. Je ne puis partager cette façon de voir de la Cour. Mon point de vue
est différent de celui que reflète l’arrêt en ce qui concerne l’importance et
la signification de certains événements qui se sont produits au cours de la
période de la tutelle. Je doute notamment qu’il y ait réellement eu, vers la
fin de cette période, des prétentions nauruanes concernant la remise en
état des terres, et je ne suis pas en mesure d’accepter ce que l’arrêt appelle,
sans autre précision, les «circonstances particulières de l’affaire » (arrêt,
par. 23 et 30) qui existaient au moment où la tutelle a été levée. C’est pour-
quoi je dois m’engager dans un exposé assez long des faits concernant les
«négociations ayant mené à l’accord du 14 novembre 1967 ... l'accord lui-
même ou les discussions au sein de l'Organisation des Nations Unies»
(arrêt, par. 13).

1. Les négociations entre l'autorité administrante et les autorités nauruanes
et leur accord de novembre 1967

5. En vertu de l’accord de tutelle du 1% novembre 1947 (Nations Unies,
Recueil des traités, vol. 10, p. 4), approuvé par l’Assemblée générale des
Nations Unies, les responsabilités d'autorité administrante de Nauru ont
été conférées à l’Australie, à la Nouvelle-Zélande et au Royaume-Uni.
Cette autorité est pleinement responsable, envers l'Organisation des
Nations Unies, pour l’administration et la surveillance du territoire placé
sous tutelle (cf. articles 75 et 81 de la Charte). De plus, aux termes de l’ar-
ticle 3 de l’accord, les trois gouvernements constituant l’autorité:

«s’engage[nt] à administrer le Territoire [Nauru] conformément aux
dispositions de la Charte et de façon à réaliser dans le Territoire les
fins essentielles du régime international de tutelle... »

Ces fins essentielles visent notamment à

«favoriser le progrès politique, économique et social des popula-
tions des territoires sous tutelle ainsi que le développement de leur
instruction; favoriser également leur évolution progressive vers la
capacité à s’administrer eux-mêmes ou l’indépendance, compte tenu
des conditions particulières à chaque territoire et à ses populations,
des aspirations librement exprimées des populations intéressées. »
(Charte des Nations Unies, art. 76, par. b)).

En vertu de l’article 5 de l’accord, l’autorité administrante — c’est-à-dire
les trois gouvernements précités —

«dans l'exécution des obligations qui lui incombent aux termes de
l’article 3 du présent accord ... [s’est engagée]

2. … conformément à la ligne de conduite qu’elle a constamment
suivie,
a) … à respecter les droits et à sauvegarder les intérêts, tant présents
que futurs, des habitants indigènes de ce territoire[ Nauru]... »

68
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 305

Or, aux termes de l’article 4 qui précède, le Gouvernement de l’Australie
«continuera à exercer dans ledit territoire pleins pouvoirs législatifs,
administratifs et judiciaires ». Il y avait doncune délégation de pouvoir de
la part de la Nouvelle-Zélande et du Royaume-Uni, bien que ni l’un ni
l’autre ne fussent, par cette disposition, exonérés de toute responsabilité:
en effet ce même article 4 commence par les mots: « L'autorité chargée de
l'administration répondra de la paix, de l’ordre, de la bonne administra-
tion et de la défense du Territoire...» L’accord de tutelle de 1947 fut par la
suite complété et modifié par des accords conclus entre les trois gouverne-
ments. En particulier, l’accord relatif au Territoire de Nauru du 26 novem-
bre 1965 (Nations Unies, Recueil des traités, vol. 598, p. 81), rédigé «après
consultation avec le peuple nauruan » (préambule de l’accord), prévoyait
la création d’un conseil législatif et d’un conseil exécutif (art. 1-2), dans
lesquels la participation du peuple nauruan était largement reconnue.
Toutefois, l'administration du Territoire restait confiée à un administra-
teur nommé par le Gouvernement de l’Australie (art. 3).

6. Dans les premiers temps de la tutelle, avant la conclusion de l’accord
tripartite de 1965, la participation du peuple nauruan à l'administration
ou à la protection de ses intérêts était entièrement subordonnée au rôle de
l'administrateur, même si le conseil des chefs nauruans, créé pour conseil-
ler l’administrateur sur les affaires intéressant Nauru avait été réorganisé
en 1950-1951 et même si, à partir de cette année, le chef principal a parti-
cipé pour la première fois à Padministration en qualité de fonctionnaire
des affaires indigènes. Il est vrai qu’en vertu de l’accord de 1965 le droit du
peuple nauruan de participer à l’administration du Territoire était
reconnu, mais il est particulièrement important de relever que ce droit
n’était pas reconnu comme étant indépendant de l’administration ou du
contrôle exercé par l'administrateur. Les responsabilités, de même que les
devoirs et les droits de l’autorité administrante étaient placés sous le
contrôle exclusif de l'Organisation des Nations Unies, agissant par l’inter-
médiaire du Conseil de tutelle et de l’Assemblée générale ou des organes
subsidiaires compétents. En conséquence, mises à part les demandes
d'indemnisation pour tout préjudice résultant d’actes commis par les
organes administratifs, qu’aurait pu régler l’organe judiciaire propre à
Nauru, les réclamations formulées par le peuple nauruan en tant que
collectivité ou les différends le concernant ne pouvaient être réglés que
par le mécanisme des Nations Unies. En d’autres termes, l'Organisation
des Nations Unies était tenue de surveiller la conduite de l’administrateur
en sa qualité de plénipotentiaire de l’autorité administrante et de s’assurer
qu'il respectait les droits et protégeait les intérêts du peuple nauruan.

7. L'idée d’une éventuelle remise en état des terres à phosphates épui-
sées a été évoquée pour la première fois lors des négociations entre la délé-
gation du conseil de gouvernement local de Nauru, dirigée par le chef
principal DeRoburt, et les fonctionnaires australiens représentant l’auto-
rité administrante (l’ Australie, la Nouvelle-Zélande et le Royaume-Uni),
négociations qui ont eu lieu à Canberra du 31 mai au 10 juin 1965 (Nauru,
«Records of Negotiations, 31 May-10 June 1965, between the Delegation of

69
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 306

Nauru Local Government Council and Australian Officials Representing
Administering Authority» (figurant dans le mémoire de Nauru (ci-après
abrégé MN), vol. 3, annexe 2)) avant que la participation du peuple
nauruan ne fût très largement reconnue par l’accord de novembre 1965.
Au cours de ces négociations, un document intitulé «Remise en état de
Nauru (conditions financières et techniques)» (qui semble avoir été
préparé par le conseil de gouvernement local de Nauru) fut présenté. J’en
donne quelques extraits ci-après:

«Etant donné qu’il n’y a pas d’autre solution appropriée, le conseil
[conseil de gouvernement local de Nauru] a décidé que le meilleur
moyen de servir les intérêts du peuple nauruan est de rester à Nauru.
Une seule question se pose donc: celle des moyens de sauvegarder sa
partie insulaire.

Pour commencer, il conviendrait de s’adresser à la CSIRO
{Commonwealth Scientific and Industrial Reserarch Organization]
afin qu’elle donne des avis sur les conditions techniques de la remise en
état et les moyens les plus efficaces de reconstituer les terres. Le conseil
des ressources en eau devrait étre invité 4 aider 4 mesurer les eaux
disponibles à Nauru. Toutes les questions dont il s’agit concernent des
détails, mais, à ’évidence, il faut attendre ces études pour décider des
meilleurs moyens de mener à bien la remise en état.» (MN, vol. 3,
annexe 2, «Record of Negociations », annexe F, p. 166 et 169.)

Dans le «Résumé des conclusions » de ces pourparlers, il est dit ce qui suit:

«3. Remise en état de Nauru

La délégation nauruane estime que les gouvernements partici-
pants ont une responsabilité pour ce qui est de remettre en état, à
leurs frais, les terrains épuisés, puisqu'ils ont pu bénéficier des phos-
phates. La délégation australienne n’a pas été en mesure, au nom des
gouvernements participants, de prendre un engagement quelconque
concernant la responsabilité de mettre en œuvre les propositions de
remise en état dont les objectifs et les coûts ne sont pas connus et dont
l'efficacité reste incertaine. » (Jbid., annexe L, p. 195-196.)

8. L’exigence de la remise en état des terres à phosphates épuisées
présentée par le peuple nauruan aux réunions de 1965 à Canberra et son
rejet par l’Australie au nom de l’autorité administrante, qui était d’avis
que le problème devait être réglé par la réinstallation de la population sur
une autre fle et non par la remise en état des terres, cette exigence fut réité-
rée lors des pourparlers de 1966 entre la délégation représentant le conseil
de gouvernement local de Nauru et la délégation mixte de fonctionnaires
représentant l'autorité administrante, qui eurent lieu à Canberra du
14 juin au 1% juillet 1966 (Industrie des phosphates de Nauru, « Record
of Discussions Held in Canberra, 14 June-1 July 1966 » (figurant dans le

70
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 307

mémoire de Nauru, vol. 3, annexe 4)). Ala cinquième séance, le 20 juin, le
chef principal DeRoburt a donné lecture d’une déclaration dont j’extrais
le passage suivant:

«Les Nauruans sont disposés à prendre à leur charge la responsa-
bilité de la remise en état de toute terre exploitée après qu’ils auront
reçu la totalité des avantages économiques découlant des phosphates.

Il est conforme aux principes invoqués ici que chacun des trois
gouvernements participants supporte ces dépenses proportionnelle-
ment aux avantages qu'ils ont déjà retirés de l’utilisation d’un phos-
phate à bon marché, obtenu à des prix bien inférieurs au prix
mondial. » (MN, vol. 3, p. 356.)

La minute approuvée d’un commun accord des dispositions concernant
l’avenir de l’industrie des phosphates, signée par M. DeRoburt et par la
délégation conjointe le 1° juillet 1966, dernier jour de ces pourparlers, est
ainsi rédigée :
« Relation entre les dépenses de remise en état ou de réinstallation et les
dispositions financières concernant l'industrie des phosphates

La délégation nauruane a déclaré que la remise en état de Nauru
était une question d'importance primordiale pour le peuple nauruan.
Elle a ajouté qu'elle avait formulé des propositions en vue de la
remise en état étant donné l’absence de toute proposition acceptable
pour la réinstallation. Elle a déclaré que les Nauruans devaient rece-
voir la totalité des avantages financiers provenant de l’industrie des
phosphates afin que des fonds soient disponibles pour remettre en
état la totalité de l’île. La délégation conjointe [l'autorité adminis-
trante] a expliqué que les avantages que la communauté nauruane
retirerait des dispositions proposées au sujet des phosphates seraient,
prévoyait-on, suffisants pour apporter la sécurité dans le présent
et à long terme à cette communauté, y compris pour ce qui était de
revenus réguliers suffisants en prévision du moment où les phos-
phates seraient épuisés et où la charge financière d’une réinstallation
ou d’une remise en état éventuelle aurait cessé d’exister. La délégation
conjointe était disposée à envisager que, dans le cadre d’un accord
à long terme, des dispositions soient prises en vue de versements
d’un montant, dont il serait convenu, au profit du fonds d’investisse-
ment à long terme, grâce auquel on pourrait faire face aux dépenses
de remise en état ou à une partie de ces dépenses. » (Ibid., p. 407.)

9. Lors des réunions de Canberra de mai-juin 1965 visées au para-
graphe 7 ci-dessus, les représentants de Nauru et la délégation austra-
lienne étaient convenus de créer une commission d’experts techniques
chargée d’examiner la possibilité de la remise en état proposée par les
Nauruans. L’extrait du « Résumé des conclusions» que j'ai cité au para-
graphe 7 ci-dessus (annexe L) se poursuivait comme suit:

71
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 308

«Il a été décidé d’un commun accord d’instituer, à la première
date utile, une commission d’experts techniques indépendante pour
examiner la question de la remise en état, l’autorité administrante
prenant à sa charge les frais de ladite commission. La mission de la
commission est jointe en annexe.» (MN, vol. 3, p. 196.)

Le mandat donné à la commission d’experts était le suivant:

«La commission doit rechercher:

a) s’il est techniquement faisable de remblayer les zones à phos-
phates exploitées avec de la terre ou d’autres matériaux appro-
priés d’origine extérieure, ou les deux; ou d’utiliser d’autres
moyens pour rendre les zones en question utilisables à des fins
d’habitation, ou de culture, ou des deux;

b) quels seraient les moyens efficaces et raisonnables de procéder à
cette remise en état, y compris les sources de matériaux de
remblai;

c) à quel chiffre on peut évaluer les coûts de toute méthode permet-
tant de réaliser la remise en état avec tant soi peu d’efficacité.»
(Ibid. p. 197.)

Il était demandé à la commission de faire rapport sur ses conclusions au
conseil législatif de Nauru et à l’autorité administrante pour le 30 juin
1966. La commission chargée d’étudier la question de la remise en état des
terres de Nauru qui fut ainsi proposée lors des reunions de Canberra en
1965 fut formée vers la fin de l’année; elle comprenait M. G. I. Davey,
ingénieur conseil à Sydney, et deux autres membres, dont l’un était le
spécialiste des sols et des terres de la FAO. La commission a rédigé un
rapport en juin 1966 et l’a soumis au Gouvernement australien et au
conseil législatif de Nauru (Territoire de Nauru, « Report by Committee
Appointed to Investigate the Possibilities of Rehabilitation of Mined
Phosphate Land, 1966» (figurant dans le mémoire de Nauru, vol. 3,
annexe 3)).

« Section 2 — Résumé des conclusions
a) La commission ... formule les conclusions suivantes :

i) il serait techniquement réalisable (au sens étroit de cette
expression) de combler les zones à phosphates épuisées de
Nauru avec soit un sol approprié soit d’autres composants de
sols provenant de sources extérieures, ou les deux, mais les très
nombreuses considérations pratiques que cela met en jeu
excluent une telle entreprise comme irréalisable;

Section 10 — Conclusions et recommandations
La commission est parvenue à la conclusion que toute proposition
de reconstitution du sol dans la totalité des terres à phos-

72
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 309

phates épuisées manque de réalisme et comporte de graves diffi-
cultés techniques en raison de la pente naturelle de l’île. De fait, la
reconstitution du sol sur de grandes étendues de terres ne servirait
pas au mieux les intérêts des Nauruans, car l’utilisation de ces éten-
dues comme zones de collecte des eaux a beaucoup plus de valeur.»
(MN, vol. 3, p. 215 et 255.)

10. Une fois achevé le rapport de la commission Davey, des pourpar-
lers entre la délégation représentant le conseil de gouvernement local de
Nauru et la délégation conjointe de fonctionnaires représentant l’autorité
administrante ont eu lieu à Canberra du 12 avril au 16 juin 1967 (« Nauru
Talks 1967, Summary Records of Discussions and Related Papers »
(figurant dans le mémoire de Nauru, vol. 3, annexe 5)). Le 19 avril,
M. DeRoburt donna lecture d’une déclaration (MN, vol. 3, p. 498),
dans laquelle il était fait état de la demande du peuple nauruan, dans les
termes suivants:

« Pour toutes ces raisons, les Nauruans estiment que les gouverne-
ments participants peuvent et doivent faire face aux dépenses de la
remise en état des terres déjà exploitées. Le fait qu'aucune somme
d’argent n’ait été mise en réserve à cette fin dans le passé ne change
rien à la responsabilité en fait de remise en état. Les Nauruans
peuvent donc accepter un accord à long terme dans lequel ils pren-
dront à charge la responsabilité de la remise en état des terres qui
seront exploitées à l'avenir(pourvu qu’ils reçoivent les profits écono-
miques complets de l’extraction des phosphates) mais ils ne sont pas
disposés à accepter la responsabilité de la remise en état des terres
exploitées dans le passé. Nous sommes fermement convaincus que
notre avis sur cette question est correct en termes de morale et de lo-
gique, mais les gouvernements participants n’ont pas du tout essayé
de réfuter nos arguments. » (Ibid., p. 558.)

Le même jour, le représentant de l’Australie déclara:

«les gouvernements participants étudieront ce document. Chacune
des deux parties estime évidemment que sa position est la bonne;
dans la mesure où la réinstallation fait l’objet d’une proposition
concrète offrant une solution, elle a la préférence des gouvernements
participants.» (Ibid., p. 498.)

Le lendemain, 20 avril, M. DeRoburt affirma:

«Etant donné que l’île doit être le foyer permanent de la popula-
tion nauruane, sa remise en état est nécessaire. Les Nauruans ne
peuvent en discuter les détails face à un écran de refus des principes
généraux. Les terres doivent être remises en état. Une fois qu’on sera
parvenu à un accord sur les grands principes, les détails techniques
pourront être discutés.» (Ibid., p. 497.)

Le problème de la remise en état fut à nouveau examiné le 16 mai. Le
compte rendu provisoire établi à cette date indique:

73
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 310

«27. Des échanges qui suivent, il ressort que les Nauruans main-
tiendront leur réclamation au sujet de la remise en état des zones
exploitées dans le passé même si les gouvernements participants ne
demandent pas officiellement son retrait, par exemple dans le cadre
d’un accord.

La délégation nauruane explique ensuite sa position sur la remise
en état et évoque le rapport de la commission d'enquête quant aux
différents niveaux et coûts de remplacement du sol.

La délégation conjointe a déclaré qu'elle ne jugeait pas réaliste le
choix fait par Nauru de retenir le niveau le plus élevé pour lequel la
commission a donné des chiffres, mais qui n’est pas celui qu’elle a
recommandé.

La délégation nauruane est en désaccord sur ce point.

28. Le secrétaire [le représentant de |’ Australie] aborde la question
de la réinstallation — qui dépasse celle de la remise en état, car
certains habitants sont motivés par des considérations person-
nelles — et déclare que l’Australie et la Nouvelle-Zélande pourront
autoriser les Nauruans à immigrer. » (MN, vol. 3, p. 466-467.)

Le 15 juin 1967, dernier jour des pourparlers de 1967 entre le conseil de
gouvernement local de Nauru et le représentant de l’Australie, les deux
parties signérent un document intitulé « Accord sur les phosphates de
Nauru — Grandes lignes de accord» pour confirmer un arrangement
relatif aux modalités futures d’exploitation de l’industrie des phosphates
de Nauru; il est dit dans ce texte que:

«Les représentants du conseil de gouvernement local de Nauru et
les gouvernements participants sont convenus des modalités futures
d’exploitation de l’industrie des phosphates de Nauru. Au cours de
la présente année sera établi un accord définitif qui comprendra les
dispositions visant à donner effet aux engagements énoncés ci-
dessous, et les mesures voulues seront prises en temps utile pour
effectuer les modifications législatives nécessaires. Cependant, les
deux parties agiront dès maïntenant en conformité avec les inten-
tions exprimées dans les présents principes de l'accord.» (Ibid.
p. 420.)

On ne reléve aucune mention dans ce document de la remise en état des
terres épuisées.

11. À la suite de ces principes d’accord, un « Accord relatif à l’industrie
des phosphates de l’île de Nauru, 1967 » fut signé le 14 novembre 1967 à
Canberra par le chef principal représentant le conseil de gouvernement
local de Nauru, et par le ministre d’Etat aux territoires de l’Australie et les
hauts commissaires de la Nouvelle-Zélande et du Royaume-Uni repré-
sentant les trois gouvernements respectifs qui constituaient l’autorité
administrante (texte figurant dans le mémoire de Nauru, vol. 3, annexe 6,
et dans les exceptions préliminaires de l’Australie, vol. II, p. 69). Cet

74
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 311

accord, dit accord de Canberra, comprenait des dispositions détaillées
regroupées en six parties intitulées respectivement « Dispositions prélimi-
naïres» (première partie), «Fournitures des phosphates» (deuxième
partie), « Immobilisations » (troisième partie), « Dispositions relatives à la
gestion» (quatrième partie), «Arrangements financiers» (cinquième
partie) et «Dispositions générales» (sixième partie) ainsi que trois
annexes; il ne comportait aucune disposition relative à la responsabilité
de l’Australie pour la remise en état des terres épuisées.

*

12. Jai ainsi retracé les circonstances dans lesquelles les exigences du
peuple nauruan en matière de remise en état des terres épuisées ont été
présentées lors des pourparlers entre ses représentants et l’autorité admi-
nistrante. Il est extrêmement important de noter que l'accord de Canberra
auquel les deux parties — à savoir d’une part l’Australie, la Nouvelle-
Zélande et le Royaume-Uni et d’autre part le conseil de gouvernement
local de Nauru — sont parvenues le 14 novembre 1967, à la veille même de
l'indépendance de Nauru, pour arrêter les modalités d’exploitation
futures, après l’indépendance, de l’industrie des phosphates, ne mention-
nait nullement la question de la remise en état. Le conseil de Nauru a
exposé à l’audience que la remise en état n’avait pas été mentionnée dans
l’accord de 1967 car il était entendu que cette question serait traitée sépa-
rément. En fait, la question n’a pas été traitée séparément et les autorités
nauruanes n’ont apparemment formulé aucune proposition visant à
régler le problème indépendamment de l’accord précité.

13. A ce sujet, la Cour déclare ce qui suit:

«La Cour constate que l’accord du 14 novembre 1967 ne contient
aucune clause par laquelle les autorités nauruanes auraient expressé-
ment renoncé à leurs prétentions antérieures. En outre, de l’avis de la
Cour, le texte de accord considéré dans son ensemble ne saurait,
compte tenu des circonstances évoquées au paragraphe 15 ci-dessus,
être interprété comme impliquant une telle renonciation. » (Arrêt,
par. 16.)

Je ne suis pas convaincu par ce raisonnement ; il me semble qu’il était au
contraire impératif que les Nauruans réservent leur droit à la remise en
état dans ce document essentiel, établi à une date critique, pour ne pas être
censés avoir renoncé à leurs prétentions à ce titre. Le lien existant entre
l'exploitation future des phosphates et les conséquences de l’exploitation
passée était trop étroit pour que l’on puisse sérieusement prétendre que la
mention de ces prétentions eût été inopportune. Le fait que le problème de
la remise en état ait été passé sous silence ne peut en conséquence être
écarté comme dénué de pertinence. Il s’ensuit que s’il est vrai que le texte
de l’accord, pris littéralement, ne saurait être interprété comme impli-
quant une renonciation, le silence de l’accord se prête à mon avis à cette
conclusion.

75
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 312

2. Débats au sein du système de l'Organisation
des Nations Unies

14. La présentation par le peuple nauruan de son exigence de remise en
état et le rejet ultérieur de celle-ci par l’autorité administrante, de même
que les travaux de la commission Davey visant à évaluer les possibilités de
remise en état, sont autant de problèmes qui ont été débattus dans le cadre
du régime de la tutelle des Nations Unies. Le Conseil de tutelle et l’Assem-
blée générale ont consacré toute l'attention voulue à ces discussions entre
le peuple nauruan et l’autorité administrante mais ils n’étaient pas en
mesure d'intervenir pour prendre en charge les exigences du peuple
nauruan ou déterminer s’il y avait eu méconnaissance, de la part de l’au-
torité administrante, des obligations qui étaient les siennes en vertu du
régime de tutelle.

15. En 1965, le Conseil de tutelle à sa trente-deuxième session (28 mai
au 30 juin 1965; 1245¢ à 1270° séance) a pris note des travaux accomplis
lors des pourparlers de Canberra de 1965 et a déclaré :

«le Conseil attendra avec intérêt le rapport [du comité Davey] et il
prie la FAO de donner une suite favorable à la demande qui lui a été
adressée d’envoyer un représentant à ce comité» (Nations Unies,
Documents officiels de l’Assemblée générale, vingtième session, supplé-
ment n° 4 (A/6004), Rapport du Conseil de tutelle 1964-1965, p. 54,
par. 431).

Plusieurs mois après, l’Assemblée générale des Nations Unies a, dans sa
résolution 2111 (XX) du 21 décembre 1965, déclaré ce qui suit:

« L'Assemblée générale,

Notant que ... l’autorité administrante et les représentants du
peuple nauruan ont poursuivi, en juin 1965, à la Conférence de
Canberra, l’étude de la question d’un nouveau foyer où le peuple
nauruan pourrait conserver son identité nationale,

4. Prie … l'autorité administrante de prendre immédiatement des
mesures pour remettre en état l’île de Nauru de manière que le peuple
nauruan puisse y vivre en tant que nation souveraine. »

Comparer l'arrêt, paragraphe 25.

16. En 1966, le Conseil de tutelle à sa trente-troisième session (27 mai
au 26 juillet 1966; 1271° à 1296° séance) a examiné la question de la
remise en état des terres de Nauru. La commission Davey venait alors
d’achever son rapport; mais le Conseil de tutelle n’a apparemment pas eu
le temps de l’examiner à cette session. Le Conseil de tutelle a fait consi-
gner ce qui suit dans ses «conclusions et recommandations » adoptées à
cette session:

76
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 313

«Le Conseil rappelle que l’Assemblée générale, par sa résolu-
tion 2111 (XX), a demandé que l’autorité administrante prenne im-
médiatement des mesures pour remettre en état l’île de Nauru de
manière que le peuple nauruan puisse y vivre en tant que nation souve-
raine et prend acte qu’une enquête sur la possibilité de remettre en
état les terres épuisées a été entreprise par [la commission Davey]...

Le Conseil prend acte de la déclaration faite par le représentant du
peuple de Nauru, selon laquelle «la responsabilité de remettre l’île
en état revient à l’autorité administrante tant qu’elle restera autorité
administrante. S’il se trouve que Nauru accède à l’indépendance en
janvier 1968, cette responsabilité deviendra alors la nôtre. La part
de responsabilité de chacun dans ce travail de remise en état est
donc à peu près la suivante: le tiers revient à l'autorité administrante
et les deux tiers au peuple nauruan».

Le Conseil rappelle qu’à la trente-deuxième session le représen-
tant spécial lui a donné des détails sur l'importance du travail de
remise en valeur des terres à phosphate épuisées et sur les dépenses
qu’il entrainerait. Il prend acte également que la mission de visite de
1962 a dit que personne, ayant vu les récifs de coraux, ne peut penser
que des terres cultivables puissent y être aménagées si ce n’est à un
coût prohibitif.

Le Conseil … recommande qu’il [le rapport de la commission
Davey] soit étudié dès que possible au cours de conversations entre
l’autorité administrante et les délégués du peuple nauruan.»
(Nations Unies, Documents officiels de l’Assemblée générale, vingt et
unième session, supplément n° 4 (A/6304), Rapport du Conseil de
tutelle 1965-1966, p. 46, par. 408.)

Quelques mois plus tard, l’Assemblée générale, par sa résolution 2226
(XXI) du 20 décembre 1966, s’est bornée à suivre la ligne qui avait été
adoptée l’année précédente, n'ayant apparemment pas encore pris
connaissance du rapport de la commission Davey que le Conseil de tutelle
n’avait pas eu l’occasion d’examiner lors de sa session de cette année:

« L'Assemblée générale,
3. Recommande ... à l'autorité administrante ... de prendre des
mesures immédiates, quelles que soient les dépenses qu’elles en-

traineraient, pour remettre en état l’île de Nauru afin que le
peuple nauruan puisse y vivre en tant que nation souveraine. »

Comparer l’arrêt, paragraphes 18 et 26.

17. En 1967, le Conseil de tutelle à sa trente-quatriéme session (29 mai
au 30 juin 1967; 1297° à 1322 séance) a examiné la question de la remise
en état, étant saisi du rapport de la commission Davey pour la première
fois. A l’époque, le Conseil de tutelle était composé de huit Etats mem-
bres: l’Australie, les Etats-Unis d'Amérique, la Nouvelle-Zélande et le

77
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 314

Royaume-Uni en qualité de puissances administrantes; la Chine, la
France et l'URSS, en qualité de membres permanents du Conseil de sécu-
rité; et le Libéria, seul membre élu. Dans sa déclaration liminaire à cette
session, M. DeRoburt, en qualité de conseiller des représentants spéciaux
pour les territoires sous tutelle de Nauru et de la Nouvelle-Guinée dans la
délégation australienne, a déclaré :

«18. M. DeRobutt...

21. Le seul point important sur lequel des divergences subsistent
avec les gouvernements associés est celui de la remise en valeur des
terres excavées. Les Nauruans estiment que les gouvernements asso-
ciés devraient accepter de se charger de remettre en état les terres
ayant été exploitées avant le 1°" juillet de l’année en cours, ce qui leur
laisserait la responsabilité des travaux sur les sols qui seront exploités
à partir de cette date. Le partage des responsabilités serait ainsi des
deux tiers pour les Nauruans et d’un tiers pour les gouvernements

associés.» (Nations Unies, Documents officiels du Conseil de tutelle,
trente-quatrième session, 1313° séance, par. 21.)

Cette déclaration de M. DeRoburt a été décrite dans le rapport du Conseil
de tutelle en des termes légérement différents:

«les négociations entre le conseil administratif local de Nauru et
l'autorité administrante s’étaient déroulées à Canberra dans un
climat de compréhension, et ... les seules divergences qu’il semblait
impossible de concilier portaient sur la question de la remise en état
des terres excavées. Le conseil administratif local de Nauru mainte-
nait que l’autorité administrante devait assumer la responsabilité de
la remise en état des terres déjà excavées, tandis que le conseil admi-
nistratif local assumerait celle de la remise en état des terres exploi-
tées à compter du 1* juillet 1967.» (Nations Unies, Documents
officiels de l'Assemblée générale, vingt-deuxième session, supplément
n° 4 (A/6704), Rapport du Conseil de tutelle 1966-1967, p. 52,
par. 386.)

Au cours du débat général, chacun des huit Etats membres du Conseil
exprima ses vues au sujet de l'indépendance prochaine de Nauru, mais
quelques-uns seulement marquèrent de la sympathie pour le vœu du
peuple nauruan concernant la remise en état. A titre d’exemple, le repré-
sentant de la France s’est félicité

«de la déclaration de M. DeRoburt selon laquelle les dirigeants
nauruans se préoccupent de créer des activités susceptibles de se
substituer au moins en partie à l'exploitation des phosphates. Elle
regrette toutefois que l’accord n’ait encore pu se faire sur la question
de la remise en valeur des sols épuisés. Quoi qu’il en soit, la situation
est, dans l’ensemble, favorable, dans un territoire que l’Australie a

78
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 315

sagement administré, et la délégation française est persuadée que les
Nauruans pourront bientôt choisir définitivement leur avenir en
toute liberté, d’une façon pleinement conforme à leurs aspirations. »
(Nations Unies, Documents officiels du Conseil de tutelle, trente-
quatrième session, 1316° séance, par. 9.)

Dans le rapport du Conseil, il était dit au titre des «conclusions et recom-
mandations » sur «l’avenir des Nauruans » que:

«[le] Conseil, rappelant ses observations adoptées 4 sa trente-troi-
sième session en ce qui concerne la réinstallation des Nauruans, note
la déclaration du chef principal Hammer DeRoburt selon laquelle
les Nauruans ont renoncé à l’idée d’une réinstallation et entendent
demeurer dans l’île. Cependant, le Conseil note que l’autorité admi-
nistrante s’est déclarée prête à examiner toute proposition des
Nauruans concernant une éventuelle réinstallation.» (Nations
Unies, Documents officiels de U Assemblée générale, vingt-deuxième
session, supplément n° 4 (A/6704), Rapport du Conseil de tutelle
1966-1967, p. 47, par. 332.)

Comparer l'arrêt, paragraphes 18 et 27.

18. Le Conseil de tutelle, qui clôtura cette session quelques semaines
après la signature des « Heads of Agreement » (grandes lignes de l'accord)
par le conseil de gouvernement local de Nauru et le représentant de
l’Australie le 15 juin, nota «avec satisfaction», dans ses « conclusions et
recommandations» sur le progrès économique qu’un accord avait pu
être conclu aux termes duquel «la propriété, le contrôle et la gestion de
l’industrie des phosphates seront transférés aux Nauruans au 1* juillet
1970» et que «des dispositions provisoires prévoient une augmentation
importante des redevances versées sur les phosphates et une participation
accrue des Nauruans dans l’exploitation de cette industrie» (ibid., p. 53,
par. 403). Le rapport du Conseil se poursuivait ainsi:

«Le Conseil note également que le rapport [de la commission
Davey] a conclu notamment qu’il serait possible techniquement (au
sens étroit du terme) de combler les terrains à phosphate épuisés de
Nauru à l’aide de terre ou d’autres matières adéquates obtenues à
l'extérieur, mais qu’en raison de nombreuses considérations d’ordre
pratique, une telle entreprise s’avère irréalisable. Le rapport fait
mention par ailleurs d’autres moyens de traiter les terres épuisées. Le
Conseil note en outre que les Nauruans ont exprimé de sérieuses
réserves à l’égard de ce rapport et ont notamment indiqué que le
conseil de gouvernement local de Nauru estime que l’autorité admi-
nistrante devrait remettre les terres épuisées dans leur état initial. Le
Conseil note également la déclaration de l’autorité administrante
suivant laquelle les arrangements financiers convenus pour les phos-
phates tenaient compte de tous les besoins futurs du peuple nauruan
et notamment de la remise en état éventuelle des terres épuisées.

Le Conseil, regrettant que la question de la remise en état des terres

79
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 316

continue de donner lieu à des divergences d’opinions, exprime
l'espoir sincère qu'il sera possible de trouver une solution satisfai-
sante pour les deux parties.» (Nations Unies, Documents officiels de
l’Assemblée générale, vingt-deuxiéme session, supplément n° 4(A/6704),
Rapport du Conseil de tutelle 1966-1967, p. 53-54, par. 403.)

Le Conseil de tutelle ne formula pas de conclusion ni de recommandation
à propos de la responsabilité que l’Australie, la Nouvelle-Zélande et le
Royaume-Uni auraient à supporter pour la remise en état des terres à
phosphates épuisées. Au cours des séances (après l’adoption des « conclu-
sions et recommandations » ci-dessus mentionnées), le Libéria, qui était le
seul membre élu du Conseil, présenta un projet de résolution (T/L.1132)
aux termes duquel il était prévu que le Conseil de tutelle

«4, Recommande que l'autorité administrante prenne des mesures
immédiates en vue de remettre en état l’île de Nauru de manière que
le peuple nauruan puisse y vivre en tant que nation souveraine.»
(Nations Unies, Documents officiels du Conseil de tutelle, trente-
quatrième session, 1320° séance, par. 8; texte dans Documents officiels
du Conseil de tutelle, trente-quatrième session, point 4 de l’ordre du
jour, annexes.)

Lors de cette séance, l'Australie avait mis en garde les participants contre
le fait que le Libéria n’aurait tenu «aucun compte des renseignements
très détaillés qui [avaient] déjà été fournis au Conseil sur la situation à
Nauru» (ibid., par. 38). Le projet de résolution présenté par le Libéria fut
rejeté par cinq voix contre deux (le Libéria et l'URSS), avec une absten-
tion (la Chine) (ibid., par. 43). Comparer l’arrét, paragraphe 27.

19. Le Conseil de tutelle a tenu sa treizième session extraordinaire
(1323° séance), les 22 et 23 novembre 1967, c’est-à-dire une semaine après
la signature de l’accord de novembre 1967 sur l’exploitation des phos-
phates de l’île de Nauru et quelques mois avant l’indépendance de l’île,
principalement pour examiner une lettre de l'Australie concernant l’ave-
nir du territoire sous tutelle de Nauru (T/1669). Le compte rendu de la
séance contient les passages suivants:

«7. M. Shaw (Australie)

13. L'Australie est fière d'avoir rempli les obligations qui jui
incombaient aux termes de [l’accord de tutelle de 1947] et de la
Charte des Nations Unies.

16. M. DeRoburt (conseiller spécial auprés de la délégation
australienne)

20. L’autorité administrante et les représentants du peuple
nauruan sont parvenus à une entente complète sur toutes ces ques-
tions. Il reste toutefois un point sur lequel les opinions divergent: la

80
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 317

responsabilité pour la remise en état des terres à phosphates. Le
peuple nauruan accepte l’entière responsabilité des terres exploitées
après le 1* juillet 1967, puisque, selon le nouvel accord, il reçoit le
produit net de la vente des phosphates. Mais, n’ayant pas perçu le
produit net avant cette date, il estime qu’il incombe aux trois gouver-
nements d’assurer la remise en état des terres exploitées avant le
1° juillet 1967. Ce n’est pas une question qui touche à l'expiration de
l’accord de tutelle, et les Nauruans ne souhaitent pas non plus en
faire l’objet d’un débat à l'ONU. M. DeRoburt voudrait simplement
qu’il soit consigné que le Gouvernement nauruan continuera à
rechercher ce que le peuple nauruan considère comme la juste satis-
faction de ces revendications.» (Nations Unies, Documents officiels
du Conseil de tutelle, treizième session extraordinaire, 1323° séance,

p. 1.)

Le représentant du Libéria a présenté un projet de résolution (T/L.1134)
qui ne contenait pas de disposition concernant la remise en état des
terres épuisées analogue à celle qui figurait dans le projet de résolution
que le même pays avait présenté à la session précédente du Conseil de
tutelle (ibid., p. 7, par. 57). Ce nouveau projet de résolution, avec des
amendements de forme présentés oralement, a été mis aux voix sans débat
et le Conseil l’a adopté à l’unanimité comme résolution 2149 (S-XIID,
intitulée «L’avenir de Nauru». Le dispositif de cette résolution est le
suivant:

« Le Conseil de tutelle,

1. Prend acte de annonce officielle faite par l’autorité adminis-
trante selon laquelle, à la suite de la reprise des conversations entre
les représentants du peuple nauruan et ceux de l’autorité adminis-
trante, il a été convenu que Nauru accéderait à l'indépendance le
31 janvier 1968;

2. Accueille avec satisfaction les déclarations faites au Conseil de
tutelle par les représentants des Gouvernements de l’Australie, de
la Nouvelle-Zélande et du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord en qualité d'autorité administrante et par les
représentants du peuple nauruan, selon lesquelles l'autorité adminis-
trante a accepté de satisfaire à la demande d'indépendance entière et
sans condition formulée par les représentants du peuple nauruan;

3. Recommande que l’Assemblée générale, à sa vingt-deuxième
session, décide, de concert avec l’autorité administrante, que
l’accord de tutelle pour le Territoire de Nauru approuvé par |’ Assem-
blée générale le 1% novembre 1947 cessera d’avoir effet au moment
où Nauru accédera à l’indépendance le 31 janvier 1968. »

M. DeRoburt, comme nous l’avons vu, voulait faire consigner son point
de vue (qui n’était pas acceptable pour l’ Australie) selon lequel le peuple
nauruan maintiendrait sa demande de remise en état, mais le Conseil de

81
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 318

tutelle ne s’est pas prononcé officiellement, sauf pour prendre acte du fait
que la tutelle sur Nauru prendrait fin le 31 janvier 1968. Comparer l’arrêt,
paragraphes 19 et 28.

20. L'Organisation des Nations Unies, qui avait encouragé l’accession
à l'indépendance de tous les territoires sous tutelle, n’a pas manqué de
saluer la bonne volonté avec laquelle l’autorité administrante a facilité
l'indépendance de Nauru. A la Quatrième Commission (tutelle et terri-
toires non autonomes) de l’Assemblée générale des Nations Unies, lors de
la vingt-deuxiéme session (1967), l'échange de vues suivant a eu lieu le
6 décembre 1967:

«8. M. Rogers (Australie)

12. | Le contrôle administratif qu’exerce l'Australie prendra fin
lorsque la constitution entrera en vigueur. Nauru va donc se joindre
au groupe des nations qui ont accédé à l’indépendance sous la di-
rection et avec l’aide du Conseil de tutelle, conformément aux
dispositions et aux objectifs de la Charte des Nations Unies. Pour
sa part, l'autorité administrante aura accompli la mission que lui a
confiée l’Assemblée générale le 1% novembre 1947. La délégation
australienne invite instamment la commission à recommander à
l’Assemblée d’abroger le 31 janvier 1968 l’accord de tutelle relatif
à Nauru. En terminant, M. Rogers rend hommage à M. Hammer
DeRoburt, chef supérieur nauruan, qui n’a cessé de faire preuve de
son dévouement à la cause de son peuple et qui, avec l’accord de la
commission, souhaiterait faire une déclaration.

Avec l'accord de la commission, M. Hammer DeRoburt, chef supé-
rieur nauruan, prend la parole en tant que membre de la délégation
australienne.

13. M. DeRoburt (Australie)

20. LL un n [des problèmes] qui préoccupent les Nauruans tient à
ce que Tes terres d’où l’on a extrait le phosphate resteront totalement
inutilisables. En conséquence, bien que l’opération soit coûteuse, il
faudrait les amender, et on adopte déjà des mesures visant à réserver
des fonds à cette fin. Le fait que le phosphate est une source de reve-
nus momentanée pose en soi un problème; d’ici à vingt-cinq ans envi-
ron, les gisements seront épuisés. Toutefois, les revenus que Nauru
en a déjà tirés et qu'il en tirera au cours des vingt-cinq années qui vont
suivre permettront de résoudre le problème. Une partie des revenus
est déjà affectée à des projets de développement afin que Nauru
dispose d’autres sources importantes d’emploi et de revenus bien
avant l’épuisement des gisements de phosphates. En outre, une
proportion beaucoup plus importante des profits réalisés est versée à

82
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 319

un fonds d'investissement à long terme, afin que la subsistance des
générations futures soit assurée quoi qu'il arrive. Un fait demeure:
les Nauruans désirent l'indépendance et savent qu’ils disposent des
ressources nécessaires pour que cette indépendance soit viable.»
(Nations Unies, Documents officiels de l'Assemblée générale, vingt-
deuxième session, Quatrième Commission, 1739° séance, p. 425-426.)

Après les déclarations des représentants de l’Australie et de M. DeRoburt,
le représentant de l’Australie a présenté un projet de résolution relatif au
territoire sous tutelle de Nauru (A/C.4/L.879). Ce projet de résolution,
comme celui que le Conseil avait adopté quelques semaines plus tôt, ne
contenait aucune disposition concernant la prétendue demande du
peuple nauruan attribuant à l’Australie la responsabilité de la remise en
état des terres épuisées. Ce projet de résolution de l’Assemblée différait
aussi des résolutions que l’Assemblée avait adoptées les années précé-
dentes en ce que le problème de la remise en état n’était pas mentionné du
tout, bien qu'il soit vrai que «[IJa résolution rappelle ... les résolutions
antérieures dans ses visas» (arrêt, par. 29). Lorsque ce projet a été
examiné, certains représentants ont fait des déclarations, dont les extraits
suivants me paraissent pertinents:

«28. [Le représentant du Royaume-Uni] ... se félicite … qu'il ait été
possible de faire droit de manière satisfaisante aux demandes des
Nauruans.

30. L'autorité administrante s’est acquittée fidèlement et parfaite-
ment de ses obligations...

35. [Le représentant de la Chine] ... félicite l’autorité adminis-
trante … d’avoir fidèlement respecté l’accord ainsi que d’avoir contri-
bué au progrès social et économique de Nauru et préparé la popula-
tion du Territoire à l’autonomie.» (Nations Unies, Documents offi-

ciels de l’Assemblée générale, vingt-deuxième session, Quatrième
Commission, 1739° séance, p. 426-427.)

«17. [Le représentant de l'URSS]... a... écouté avec un vif intérêt
la déclaration [du] chef supérieur Hammer DeRoburt … d’où il
semble ressortir que l’indépendance ne sera assortie d’aucune condi-
tion ni réserve.

24. [Le représentant des Philippines] … félicite ’autorité adminis-
trante conjointe, en particulier le Gouvernement australien, de s’être
acquitté avec succès des obligations qui lui incombaient en vertu de
la Charte des Nations Unies et de l’accord de tutelle pour Nauru. »
(bid., 1740° séance, p. 432.)

«5. [Le représentant de l’Inde}... Il subsiste des divergences d’opi-
nions considérables entre les Nauruans et l’autorité administrante

83
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 320

quant à la question de la responsabilité de la remise en état des terres
épuisées. Le chef supérieur DeRoburt affirme que les gouverne-
ments des trois autorités administrantes doivent assumer le coût de
l'opération; la délégation indienne partage cette opinion ... et elle
espère qu’un accord équitable sera conclu à cet égard.

9. [Le représentant de la France] exprime la satisfaction que
l’accord conclu entre l'autorité administrante et les représentants du
peuple de Nauru inspire à sa délégation. Cet accord permet aux
Nauruans d'accéder à l’indépendance, selon leurs désirs. [11] félicite
le Gouvernement australien pour la manière sage et efficace avec
laquelle il a exécuté les engagements qu’il avait contractés en signant
l'accord de tutelle ainsi que le peuple de Nauru, à l’occasion de son
indépendance prochaine.» (Nations Unies, Documents officiels de
l’Assemblée générale, vingt-deuxième session, Quatrième Commission,
1741 séance, p. 436.)

Le projet de résolution, tel qu’il avait été amendé et revisé oralement par la
suite (sans que ces modifications concernent directement le présent
problème), a été adopté à l’unanimité par la Quatrième Commission le
7 décembre 1967, puis renvoyé à l’assemblée plénière (ibid., p. 437).
Comparer l’arrêt, paragraphes 17 et 28.

21. Le 19 décembre 1967, donnant suite à cette recommandation de la
Quatrième Commission, l’Assemblée générale a adopté à l’unanimité la
résolution 2347 (XXII), « Question du territoire sous tutelle de Nauru»,
dans laquelle il est dit que:

« L'Assemblée générale,

1. Prend acte de l'annonce officielle faite par l’autorité adminis-
trante selon laquelle, à la suite de la reprise des conversations entre
les représentants du peuple nauruan et ceux de l’autorité adminis-
trante, il a été convenu que Nauru accéderait à l'indépendance le
31 janvier 1968;

2. Accueille avec satisfaction les déclarations faites à la Quatrième
Commission par les représentants des Gouvernements de!’ Australie,
de la Nouvelle-Zélande et du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord en qualité d’autorité administrante selon
lesquelles l’autorité administrante a accédé à la demande d’indépen-
dance entière et sans condition formulée par les représentants du
peuple nauruan;

3. Décide en conséquence, de concert avec l’autorité administrante,
que l’accord de tutelle pour le Territoire de Nauru approuvé par
l’Assemblée générale le 1% novembre 1947 cessera d’avoir effet au
moment où Nauru accédera à l’indépendance le 31 janvier 1968 ».

84
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 321

Il ressort implicitement de cette résolution de l’Assemblée générale que
la responsabilité de l’autorité administrante, ainsi que les droits et devoirs
de l'administrateur à Nauru, prendraient totalement fin le 31 janvier 1968,
date à laquelle Nauru accéderait à l'indépendance. Comparer l’arrêt,
paragraphes 23 et 29.

22. Dans le rapport du Conseil de tutelle pour l’année 1967-1968, qui a
été présenté à l’Assemblée générale des Nations Unies pour sa vingt-troi-
sième session, en 1968, il est simplement fait mention de l’accession de
Nauru à l'indépendance le 31 janvier 1968 (Nations Unies, Documents
officiels de l'Assemblée générale, trente-troisième session, supplément n° 4
(A/7204), Rapport du Conseil de tutelle 1967-1968, p. 44, par. 355-357).

23. Relatant de manière quelque peu fragmentaire ce qui s’est passé
aux Nations Unies, l’arrêt mentionne la thèse de l’Australie selon laquelle
la déclaration que M. DeRoburt avait faite le 6 décembre 1967 à la
Quatrième Commission de l’Assemblée générale était assimilable « à une
renonciation », et va jusqu’à affirmer que:

«La Cour ne saurait partager ce point de vue … En dépit d’une
formulation quelque peu ambigué, cette déclaration n’impliquait
aucune renonciation au point de vue exprimé de manière claire et
répétée par les représentants du peuple nauruan devant divers
organes de l'Organisation des Nations Unies et en particulier devant
le Conseil de tutelle le 22 novembre 1967.» (Arrêt, par. 20.)

L'arrêt fait état des déclarations des représentants de l’URSS et de
l’Inde, et déclare que «les représentants de l’autorité administrante ne
réagirent pas» (arrêt, par. 28). Etant donné que les déclarations desdits
représentants avaient elles-mêmes été faites en réaction contre le projet de
résolution présenté par l’Australie, il n’est pas surprenant que celle-ci n’ait
pas «réagi». Il me semble que l’arrêt accorde trop d'importance au fait
que l’Australie n’ait pas réagi aux observations de ces représentants et
qu’il attribue à ces aspects particuliers des débats aux Nations Unies plus
d'importance qu'ils n’en ont réellement. D'ailleurs, s’il est possible
d'interpréter ainsi le silence à ce moment particulier, je ne vois pas pour-
quoi le silence de l’accord de Canberra de 1967 entre l’Australie, la
Nouvelle-Zélande et le Royaume-Uni d’une part et le conseil de gouver-
nement local de Nauru d’autre part (voir par. 11 ci-dessus) n’aurait pas
plus de poids encore.

24. La Cour déclare:

«fla résolution 2347 (XXII) de l’Assemblée générale en date du
19 décembre 1967] a eu un «effet juridique définitif» … Par voie de
conséquence l’accord de tutelle «a pris fin» à cette date et «n’est
plus en vigueur» ... L’on pourrait de ce fait s’interroger sur la receva-

85
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 322

bilité d’une action dirigée contre l’autorité administrante et fondée
sur la prétendue méconnaissance par cette dernière de ses obliga-
tions en ce qui concerne l’administration du Territoire. La Cour
n’estime cependant pas nécessaire d’entrer dans ce débat et se
bornera à examiner les conditions particulières dans lesquelles la
tutelle sur Nauru a été levée. » (Arrêt, par. 23.)

Je ne comprends absolument pas ce raisonnement, ni ce que la Cour a
dans l’idée quand elle parle des «conditions particulières dans lesquelles
la tutelle sur Nauru a été levée ». La Cour conclut:

«lorsque l’Assemblée générale a ... levé la tutelle sur Nauru ... nul
n’ignorait que des divergences d’opinion subsistaient entre le conseil
de gouvernement local de Nauru et l’autorité administrante au sujet
de la remise en état des terres à phosphates exploitées avant le 1° juil-
let 1967. Dès lors, bien que la résolution 2347 (XXIT) de l’Assemblée
générale n’ait pas réservé explicitement les droits que Nauru pourrait
avoir eus à cet égard, la Cour ne saurait considérer cette résolution
comme donnant quitus à l’autorité administrante en ce qui concerne
de tels droits. De l’avis de la Cour, les droits que Nauru pourrait avoir
eus en ce qui concerne la remise en état des terres sont demeurés
intacts. Compte tenu des circonstances particulières de l’affaire, la
troisième exception de l’Australie doit en conséquence être rejetée. »
(Arrêt, par. 30.)

Il me semble plutôt que, la résolution de l’Assemblée générale n’ayant
pas réservé explicitement les droits que Nauru pourrait avoir eus à cet
égard, cette résolution donnait quitus à l’autorité administrante en ce qui
concerne de tels droits.

25. C’est dans le seul cadre des Nations Unies qu’auraient pu être
réglés tous les griefs concernant l’application du régime de tutelle. Aucun
différend d’ordre juridique, au sens du paragraphe 2 de l’article 36 du
Statut, ne pouvait avoir existé à l’époque au sujet de l’administration de
Nauru sous la tutelle des Nations Unies à la veille de l’indépendance de
l’île, car aucun Etat souverain n’était en mesure de formuler une demande
invoquant un manquement aux obligations contractées par I’ Australie, la
Nouvelle-Zélande et le Royaume-Uni, en tant que puissance adminis-
trante, pendant la durée de la tutelle. Une question aurait toutefois pu être
soulevée s’il avait existé un litige non réglé entre Nauru, Etat indépendant,
et l'Australie, la Nouvelle-Zélande et le Royaume-Uni au moment où
Nauru a accédé à l’indépendance. Mais aucune demande de remise en
état des terres à phosphates adressée à l’autorité administrante de la
tutelle par la population de Nauru n’a été reprise à son compte par l'Etat
de Nauru lors de l’accession à l’indépendance en 1968. Aucun document
des Nations Unies consacrant l’accession de Nauru à l'indépendance ne
contenait le moindre indice que le nouvel Etat indépendant ait repris à
son compte une demande antérieure ou en ait émis une nouvelle.

86
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 323

IT. AU SUJET DE L’ALINEA 1, LETTRES d) ET e) DU DISPOSITIF:
RETARD DANS LA PRÉSENTATION DE LA RÉCLAMATION ET QUESTION
DE LA BONNE FOI DE NAURU

26. En ce qui concerne «l'exception préliminaire tirée de l’effet de
l'écoulement du temps sur la recevabilité de la requête de Nauru»
(alinéa 1 d) du dispositif), la Cour a dit que:

«[a]u cas particulier, nul n’ignorait au moment de l’indépendance de
Nauru que la question de la remise en état des terres à phosphates
n'avait pas été résolue » (arrêt, par. 33),

et que

«{lJa Cour estime que, eu égard tant à la nature des relations existant
entre l’Australie et Nauru qu’aux démarches ainsi accomplies,
l'écoulement du temps n’a pas rendu la requête de Nauru irrece-
vable... [I]l appartiendra à la Cour, le moment venu, de veiller à ce
que le retard mis par Nauru à la saisir ne porte en rien préjudice à
l'Australie en ce qui concerne tant l'établissement des faits que la
détermination du contenu du droit applicable. » (Arrêt, par. 36.)

Pour ce qui est de «l’exception préliminaire tirée de la prétendue absence
de bonne foi de Nauru » (alinéa 1 e) du dispositif),

«[lJa Cour considère que la requête de Nauru a été présentée de
manière appropriée dans le cadre des voies de droit qui lui sont
ouvertes. La Cour n’a pas à ce stade à apprécier les conséquences
éventuelles du comportement de Nauru sur le fond de l’affaire. I lui
suffit de constater que ce comportement n’équivaut pas à un abus de
procédure. L’exception de l’Australie sur ce point doit aussi être reje-
tée.» (Arrêt, par. 38.)

x +

27. Comme je l’ai indiqué plus haut, j'estime qu’au moment où Nauru
est devenue indépendante, la demande du peuple nauruan concernant
la remise en état des terres n’était plus viable. J’ajouterai, compte tenu
de ce que déclare la Cour, qu'il était notoire au moment de l’indépen-
dance que la demande du peuple nauruan avait cessé d'exister. L'arrêt cite
M. DeRoburt comme ayant déclaré, le jour de l’indépendance:

« Nous maintenons à l’encontre de la Grande-Bretagne, de l’Aus-
tralie et de la Nouvelle-Zélande qu’elles doivent reconnaitre la
responsabilité de la remise en état d’un tiers de l’île.» (Voir arrêt,
par. 33.)

Mais cette citation est simplement tirée d’articles de presse fondés sur des
sources non connues. Autant que je sache, aucun document officiel de
Nauru, publié au moment de l’indépendance, n’a formulé de demande au
motif d’un prétendu manquement de l’Australie à remettre en état les

87
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 324

terres 4 phosphates épuisées. La constitution de Nauru (qui figure dans le
mémoire de Nauru, vol. 4, annexe 42), entrée en vigueur le jour de l’indé-
pendance, contenait les dispositions suivantes:

«83. 1. A moins que la loi n’en dispose autrement, le droit d’ex-
ploiter les phosphates appartient 4 la République de Nauru.

2. Rien dans la présente constitution ne rend le gouvernement
responsable de la remise en état des terres dont les phosphates ont été
extraits avant le premier jour de juillet mil neuf cent soixante-sept. »

Ces dispositions ne peuvent être interprétées comme indiquant que
Nauru aurait formulé des griefs quelconques contre I’ Australie (ou, d’ail-
leurs, contre un tiers). Elles signifiaient simplement que le Gouvernement
de Nauru n’entendait pas étre constitutionnellement responsable envers le
peuple de la remise en état des terres dont les phosphates avaient été
extraits à l’époque de la tutelle. Mais on sait fort bien que l’absence de
responsabilité constitutionnelle n’exclut pas la possibilité d’une responsa-
bilité fondée sur d’autres bases juridiques, y compris un acte volontaire
d’acceptation ou une obligation prouvée. Quoi qu'il en soit, aucune
demande de remise en état des terres à phosphates épuisées n’a en fait été
formulée par Nauru contre l’Australie au moment de l'indépendance.

28. A supposer, uniquement pour les besoins du raisonnement, qu’il ait
existé, au moment de l’indépendance, une demande de Nauru (en tant
qu’Etat indépendant) à l'encontre de l’Australie, portant sur la remise en
état des terres à phosphates épuisées, dans ce cas, sur la base des pièces
soumises à la Cour, cette réclamation a été formulée au plus tôt lors des
entretiens qui ont eu lieu en 1983 entre Nauru et l'Australie. Il est inconce-
vable que la demande que Nauru a présentée dans sa requête de 1989 ou,
même plus tôt, lors de ses négociations avec l’Australie en 1983, ait pu être
fondée sur d’autres éléments que ceux que Nauru aurait pu souhaiter
avoir repris à son compte en 1968. Nauru ayant gardé le silence pendant
plus de quinze ans pour ce qui est de la demande alléguée, la Cour n’a pas
à en connaître, et, ne serait-ce que par égard pour ses propres fonctions,
elle devrait donc dire que la requête est irrecevable.

29. De plus, bien que pleinement responsable de l’exploitation des
phosphates depuis son indépendance, en fait Nauru n’a pris aucune
mesure en vue de la remise en état des terres qu’elle a exploitées elle-
même. À mon avis, l'équité oblige à conclure que, par sa conduite, asso-
ciée à son manque de diligence, Nauru a exclu pour elle-même toute
possibilité de prétendre qu'il incombe à l’Australie de remettre en état les
terres que celle-ci a exploitées à l’époque de la tutelle. Emettre une telle
prétention maintenant ne peut qu’inciter à mettre en doute sa bonne foi.

+

30. En disant que la requête de Nauru dans la présente instance devrait
être rejetée parce qu’elle est irrecevable, je ne nie pas l’importance de la

88
TERRES À PHOSPHATES À NAURU (OP. DISS. ODA) 325

protection d’un environnement contre les dégâts qui peuvent être causés
par la mise en valeur ou l’exploitation des ressources, notamment dans les
régions du monde en développement. Vu la situation naturelle et sociale
qui est celle de Nauru, en tant qu’Etat indépendant depuis relativement
peu de temps, et les relations particulières qui existent entre l’Australie et
Nauru depuis l’époque de la Société des Nations, j'espère personnelle-
ment, autant que quiconque, que l’Australie envisagera des mesures à
prendre pour favoriser la remise en état des terres épuisées, parallèlement
à l'effort qui sera fait dans ce sens par l'Etat de Nauru lui-même.

(Signé) Shigeru ODA.

89
